DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 1, 4-6, 8, 10, and 12 are objected to because of the following informalities:  
In claim 1, line 1, “the quantity” should be “a quantity”
In claim 1, line 11, “analysing" should be “analyzing”
In claim 1, line 12, “characterised" should be “characterized”
In claim 1, line 13, “analysing" should be “analyzing”
In claim 4, line 1, “utilising" should be “utilizing”
In claim 4, line 2, “colour” should be “color”
In claim 5, line 1, “utilising" should be “utilizing”
In claim 5, line 2, “the colour” should be “a color”
In claim 5, line 2, “the type” should be “a type”
In claim 6, line 2, “colour” should be “color”
In claim 6, line 2, “the position” should be “a position”
In claim 8, line 1, “the formerly recorded quantities” should be “formerly recorded quantities”
In claim 8, line 2, “the dispensed doses” should be “dispensed doses”
In claim 10, line 1, “the utilised medicament dosing device” should be “the medicament dosing device”
In claim 12, line 3, “a medicament dosing device” should be “the medicament dosing device”
In claim 12, line 13, “analysing" should be “analyzing”
In claim 12, line 14, “characterised" should be “characterized”
In claim 12, line 15, “analysing" should be “analyzing”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: means for calculating and means for calculating and recording in claims 6 and 7, where the structure is “software.”
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 7, and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the limitation “a longitudinal, advantageously one or more pixels wide image, or in other words a colour curve” is indefinite because it is unclear what “a longitudinal” is that also corresponds to a color curve. Based on the instant specification, it appears that the phrase should be “a longitudinal, advantageously one or more pixels wide, image” (comma after “wide”). For examination purposes, “a longitudinal” will be interpreted as “a longitudinal image.”
Regarding claim 5, the limitation “a contact image sensor” of line 1 is indefinite because it is not clear if this is intended to be a newly introduced contact image sensor or if it is the same contact image sensor as claim 1. For examination purposes, “a contact image sensor” of claim 5 will be interpreted as the contact image sensor of claim 1. 
Regarding claim 5, the limitation “the end” of line 2 is indefinite because it is unclear if this limitation lacks antecedent basis or if it is the dispensing end of claim 1. For examination purposes, “the end” will be interpreted as either a newly introduced end of the medicament dosing device or the dispensing end of claim 1. 
Regarding claim 7, the limitation “a medicament dosing device” of line 2 is indefinite because it is unclear if this limitation is a newly introduced device or if it is the device of claim 1. For examination purposes, “a medicament dosing device” of claim 7 will be interpreted as “the medicament dosing device” of claim 1.
Regarding claim 10, the limitation “a medicament dosing device” of line 1 is indefinite because it is unclear if this limitation is a newly introduced device or if it is the device of claim 1. For examination purposes, “a medicament dosing device” of claim 10 will be interpreted as “the medicament dosing device” of claim 1.
Regarding claim 11, the limitation “a medicament dosing device” of line 2 is indefinite because it is unclear if this limitation is a newly introduced device or if it is the device of claim 1. For examination purposes, “a medicament dosing device” of claim 11 will be interpreted as “the medicament dosing device” of claim 1.
Regarding claim 11, the limitation “the apparatus can be realized in the storage case” is indefinite because it is unclear what the term “realized” is meant to describe structurally. This appears to be a translation issue. For examination purposes, the limitation will be interpreted as “the apparatus can be placed in the storage case.”
Claim 12 recites the limitation "the apparatus" in line 4. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the apparatus” will be interpreted as “an apparatus.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walter et al (US 2007/0287959).
Regarding claim 1, Walter discloses:
An apparatus (Fig. 9) for measuring and recording the quantity of a medicament remaining in a medicament dosing device (¶0034-0035 – photo-detector 86 can determine the fluid level of cassette 74 at fluid level indicator 34; examiner notes that the medicament dosing device is functionally claimed in the preamble and therefore only need be fully capable of containing “a liquid container that contains the medicament to be dispensed; a plunger that resides inside the liquid container and is movable; and a dispense end, through which the medicament to be dispensed can be expelled out from the liquid container by the aid of the plunger”); and which apparatus contains: a location (34), into which the medicament dosing device (74) can be inserted; and combined with that location equipment (86) for measuring and analyzing (¶0035); characterised in that the equipment (86) for measuring and analysing comprise: a contact image sensor (¶0035 – “contact image sensor)) placed in combination with the location (34) for the medicament dosing device (74); and a software in connection with the contact image sensor (¶0034-0036 – “the fluid level of the cassette 74 can be determined by the photo-detector 86” and “a photo-detector 86, such as a contact image sensor, includes two sets of boundary conditions” indicates that the sensor includes sufficient software to determine the fluid level).
Regarding claim 4, Walter discloses:
An apparatus according to claim 1 utilising a contact image sensor (86) for capturing a longitudinal, advantageously one or more pixels wide image, or in other words a colour curve, of the medicament dosing device (¶0035 – “a one-dimensional array of photo-detectors used to create images” means that the device 74 forms an image at least one pixel wide along the length of the indicator 34).
Regarding claim 6, Walter discloses:
An apparatus according to claim 4, wherein the software has means for calculating from the colour curves the position of the fluid of the medicament dosing device in respect of the liquid container (¶0035-0036 – the photo-detector 86 calculates the fluid level in the device 74 by determining the degree of light that is transmitted, determined from the longitudinal image; examiner notes that the “plunger” is only functionally claimed and therefore does not need to be positively taught by the prior art).
Regarding claim 9, Walter discloses:
An apparatus according to claim 1, having a display (14) for viewing the quantity information of the dispensed medicament to the user (¶0024).
Regarding claim 10, Walter discloses the apparatus of claim 1, where the medicament dosing device is recited in the preamble of the claim and is therefore functionally claimed. As such, because the apparatus of Walter is fully capable of being used with an injection syringe or an insulin pen, Walter anticipates all of the positively recited elements of this claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Walter in view of Carlisle et al (US 2009/0229374).
Regarding claim 2, Walter discloses the apparatus according to claim 1 but is silent regarding the device “containing also electronics and/or a power source.” However, Carlisle teaches a fluid detector with a contact image sensor (¶0046), thus being in the same field of endeavor, that further comprises an electronic storage medium to provide sufficient structure to record and store the recorded values of the sensor system (¶0047). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the apparatus of Walter to incorporate electronics as taught by Carlisle in order to provide sufficient structure to record and store the recorded values of the sensor system.
Regarding claim 5, Walter discloses the apparatus according to claim 4 and further teaches using a contact image sensor (¶0035) but is silent regarding the apparatus “recognizing the colour of the end of the medicament dosing device, from which colour the type of the medicament can be concluded.” However, Carlisle teaches a fluid detector with a contact image sensor (¶0046), thus being in the same field of endeavor, that further uses the data obtained by the contact image sensor to determine “the type of infusion fluid being administered” (¶0046). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the apparatus of Walter to recognize the type of fluid in the device from the contact image sensor as taught by Carlisle in order to be able to determine the type of infusion fluid being administered, as recognized by Carlisle. 
Regarding claim 7, Walter discloses the apparatus according to claim 4 and further teaches the sensor having software for calculating the quantity of fluid in the device (¶0034-0036 – “the fluid level of the cassette 74 can be determined by the photo-detector 86” and “a photo-detector 86, such as a contact image sensor, includes two sets of boundary conditions” indicates that the sensor includes sufficient software to determine the fluid level). However, Walter is silent regarding the software having means for “recording the quantity of the remaining medicament.” Carlisle teaches a fluid detector with a contact image sensor (¶0046), thus being in the same field of endeavor, that further comprises an electronic storage medium to provide sufficient structure to record and store the recorded values of the sensor system (¶0047). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the apparatus of Walter to incorporate electronics as taught by Carlisle in order to provide sufficient structure to record and store the recorded values of the sensor system.
Allowable Subject Matter
Claims 3 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536. The examiner can normally be reached M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783